Title: Thomas Jefferson to Thomas Ewell, 17 August 1819
From: Jefferson, Thomas
To: Ewell, Thomas


          
            Dear Sir
            Poplar Forest near Lynchburg Aug. 17. 19.
          
          Your favor of the 10th finds me at an occasional but very distant residence from Monticello, where I have been already a month and shall continue a month longer. the book you are so kind as to mention have having ordered to me, never came to hand. I should not have been unmindful of the duty of acknoleging this mark of attention, as I now do for what was intended as well as for the sheets forwarded to Monticello, where, by a general rule to avoid burthening the mail with any thing but letters, they will await my return.
          On the subject of the University, the Visitors at their first meeting in March determined to employ all the resources of the present and ensuing year in providing accomodations for the Professors and students, thinking it would be premature to appoint professors before they had houses for them to live in. to this there has been the single exception of Dr Cooper, produced by particular circumstances. all others will be postponed of course until that period, and so far from having offered the Medical appointment here, they have all expressed their approbation, in conversations, of providing that from Edinburgh as holding the first rank in the world in that line. be pleased to accept the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        